Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance

Claims 1,3-10,13-15   are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 1,
A learning method of a neural network model for flame determination, the learning method comprising: generating a learning image including a real fire image, and a fake image generated by combining an arbitrary flame image with a background image; inputting the learning image to a first neural network model and outputting a determination result for whether a flame is present; and updating a weight in a layer extracting features of the learning image from the first neural network model using the determination result, wherein the arbitrary flame image is generated according to a second neural network model using a real flame discriminator, and wherein the fake image is generated according to a third neural network model learned to reduce a difference in a discrimination value that discriminates authenticity between the arbitrary flame image mapped to the same feature space of the real fire image and the real fire image.



A flame detection method of a neural network model, the flame detection method comprising: generating a plurality of images by sequentially reducing a source image according to a predetermined ratio or size; inputting the plurality of images to a neural network model learned to determine whether a flame is present; and outputting, by the neural network model, whether the flame is present in one image of the plurality of images, wherein the neural network model is learned by repeatedly performing operations of: generating a learning image including a real fire image, and a fake image generated by combining an arbitrary flame image with a background image, inputting the learning image to a first neural network model and outputting a determination result for whether a flame is present, and updating a weight in a layer extracting features of the learning image from the first neural network model using the determination result, wherein the arbitrary flame image is generated according to a second neural network model using a real flame discriminator, and wherein the fake image is generated according to a third neural network model learned to reduce a difference in a discrimination value that discriminates authenticity between the arbitrary flame image mapped to the same feature space of the real fire image and the real fire image.  

Regarding Claim 1: Claim 1 is   rejected under  Suleyman Aslan (NPL Doc.: "Deep Convolutional Generative Adversarial Networks Based Flame Detection in Video",Computer Vision and Pattern Recognition ,arXiv:1902.01824, 5 Feb 2019 ,Pages 1-4)  in view of Yu Chunyu (NPL Doc.: “Video Fire Smoke Detection Using Motion and Color Features”- Fire Technology, 46, 651–663, 2010,2009 Springer Science+Business Media, LLC.,29 September 2009,Pages - 651-660)  teaches A learning method of a neural network model for flame determination, the learning method comprising: generating a learning image including a real fire image, and a fake image generated by combining an arbitrary flame image with a background image; inputting the learning image to a first neural network model and outputting a determination result for whether a flame is present; and updating a weight in a layer extracting features of the learning image from the first neural network model using the determination result,  limitations (detailed rejection of the claim mentioned within Office Action dated 01/04/2021) within claim 1,  but does not teach the “ wherein the arbitrary flame image is generated according to a second neural network model using a real flame discriminator, and wherein the fake image is generated according to a third neural network model learned to reduce a difference in a discrimination value that discriminates authenticity between the arbitrary flame image mapped to the same feature space of the real fire image and the real fire image.”

Regarding Claim 8: Claim 8 is   rejected under  Yu Chunyu (NPL Doc.: “Video Fire Smoke Detection Using Motion and Color Features”- Fire Technology, 46, 651–663, 2010,2009 Springer Science+Business Media, LLC.,29 September 2009,Pages - 651-660)  in view of Zakrzewski et al.  (USPUB 20050069207) teaches A flame detection method of a neural network model, the flame detection method comprising: generating a plurality of images by sequentially reducing a source image according to a predetermined ratio or size; inputting the plurality of images to a neural network model learned to determine whether a flame is present; and outputting, by the neural network model, whether the flame is present in one image of the plurality of images, limitations respectively (detailed rejection of the claim mentioned within Office Action dated 01/04/2021) within claim 8,  but does not teach the limitations " wherein the neural network model is learned by repeatedly performing operations of: generating a learning image including a real fire image, and a fake image generated by combining an arbitrary flame image with a background image, inputting the learning image to a first neural network model and outputting a determination result for whether a flame is present, and updating a weight in a layer extracting features of the learning image from the first neural network model using the determination result, wherein the arbitrary flame image is generated according to a second neural network model using a real flame discriminator, and wherein the fake image is generated according to a third neural network model learned to reduce a difference in a discrimination value that discriminates authenticity between the arbitrary flame image mapped to the same feature space of the real fire image and the real fire image.”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637